Citation Nr: 0711595	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran retired from active service in the United States 
Coast Guard in September 1997 with 26 years, one month, and 
two days of service.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2003 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  There is no competent medical evidence showing a current 
diagnosis of a low back disorder.

2.  There is no competent medical evidence showing a current 
diagnosis of a neck disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).        

2.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005) ; 38 C.F.R. 
§ 3.303 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).        





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with VCAA 
notice by a letter dated in February 2003 from the RO.  The 
appellant was asked by VA to submit any pertinent evidence in 
his possession, and he was specifically informed by VA of the 
evidence required to substantiate his claims and of the 
information required from him to enable VA to obtain evidence 
on his behalf and of the assistance that VA would provide to 
obtain evidence on his behalf.  

With regard to notice from VA that the appellant should 
provide any evidence in his possession that pertains to his 
claims, although VA's letter to the appellant did not in 
those exact words provide VCAA notice to him, a statement of 
the case furnished to him by the RO in August 2004 provided 
the full text of 38 C.F.R. § 3.159, Department of Veterans 
Affairs assistance in developing claims, the RO's February 
2003 letter to the appellant stated that after VA assistance 
in developing evidence it remains his responsibility to 
support his claims with appropriate evidence, and VA 
adjudicated his claims following the provision of VCAA 
notice.  As the Board is denying the service connection 
claims on appeal, there can be no possibility of any 
prejudice to the appellant regarding the claims decided 
herein under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds that the 
appellant was satisfactorily provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the claims on 
appeal has been obtained.  The record before the Board 
contains the appellant's service medical records.  The 
appellant and his representative have not identified any 
physicians or medical facilities, VA or non-VA, from which he 
has received post-service medical treatment for low back or 
neck complaints.  In addition, neither the appellant nor his 
representative has identified any additional pertinent 
evidence which could be obtained to substantiate the claims 
on appeal.  The Board is also unaware of any such evidence.  
Without good cause the appellant failed to report for a VA 
spine examination scheduled for August 2004 and he did not 
request re-scheduling of such examination.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to these claims.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

In order to establish service connection for the claimed 
disorder, the following must be present: (1) Medical evidence 
of a current disability; (2) Medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) Medical evidence 
of a connection between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When arthritis is manifested to a compensable degree within 
one year of separation from service, the disease may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

When entitlement to benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with this section.  Examples of good cause 
include, but are not limited to, the illness of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.  

Low Back
 
The appellant's service medical records are entirely negative 
for any complaint by him of low back pain or for any medical 
findings or medical diagnosis of a disorder or disease of the 
low back/lumbosacral segment of the spine.  In a report of 
medical history in October 1980 for the purpose of re-
enlistment, the appellant denied having or ever having had 
recurrent back pain.  In a report of medical history in June 
1997 for the purpose of retirement, the appellant denied 
having or ever having had recurrent back pain.  At a medical 
examination in June 1997 for retirement, the appellant's 
spine was evaluated as normal and no abnormality or disorder 
of his spine was diagnosed.  

On the VA Form 21-526, Veteran's Application for Compensation 
or Pension, received from the appellant in November 1997, by 
which he filed his claim for service connection for a low 
back disorder, he did not identify any private physician or 
medical facility as a provider to him of post-service medical 
treatment for a problem with his low back or with his neck, 
nor has he identified any such physician or medical facility 
during the pendency of this appeal.  The appellant 
and his representative have not indicated to VA that since 
his retirement from active service in September 1997 he has 
sought treatment for low back complaints at a VA medical 
facility or at a private or service department medical 
facility.  

An examination of the appellant's spine at a VA Medical 
Center (VAMC) was scheduled for August 24, 2004, and he was 
notified of the time and place to report for such 
examination.  Records of the VAMC show that the appellant 
failed to report for the VA spine examination to evaluate his 
low back.  VA has received no communication from the 
appellant or his representative stating a reason for his 
failure to report for the scheduled VA spine examination or 
any request that the examination be re-scheduled.  The 
appellant has thus not shown good cause for his failure to 
report for the VA spine examination scheduled in his case.  
Consequently, his claim for service connection for a low back 
disorder must be rated on the evidence of record.  See 
38 C.F.R. § 3.655. 

Because there is no competent medical evidence of record 
showing a diagnosis of a current low back disorder of the 
appellant, his claim for service connection for such a 
disability must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Hickson, Rabideau, supra.

Neck

The appellant's service medical records show that, in early 
June 1997, he complained of having neck pain and was seen at 
sick call by a service department physician, who reported an 
assessment of cervical myositis/spasm.  When he saw the 
appellant in follow-up the next day, the service department 
physician reported an assessment of musculo-ligamentous 
strain, cervical spine, right side.  

At the appellant's medical examination for the purpose of 
retirement, which took  place in late June 1997, his neck was 
evaluated as normal.    

The appellant again complained of neck pain in September 
1997, one week before the date of his retirement from Coast 
Guard service.  A service department physician ordered X-rays 
of the appellant's neck and noted that the X-rays showed some 
mild degenerative changes at C-5.  Similarly, the report of a 
VA examination conducted in December 1997 reflects a 
diagnosis of cervical fibromyositis.  

As with his low back, the appellant and his representative 
have not stated to VA that since 1997 he has received any 
medical treatment for a problem with or complaint concerning 
his neck from any private physician or medical facility or at 
a VA medical facility or a service department medical 
facility.  

The VA spine examination scheduled for August 24, 2004, for 
which the appellant without good cause failed to report was 
to be for the purpose of evaluating his neck/cervical segment 
of the spine and obtaining a medical opinion addressing the 
medical question of the relationship, if any, between a 
current neck disorder, if found, and the appellant's active 
service.  Because the appellant without good cause failed to 
report for an examination which is necessary to produce the 
evidence necessary to substantiate his claim for service 
connection for a neck disorder, such claim must be rated on 
the evidence of record.  See 38 C.F.R. § 3.655.  

The medical records from 1997 showing the presence of neck 
disorder are almost 10 years old and are too old to 
demonstrate the existence of a current disability.  Because 
there is no competent medical evidence of record showing a 
diagnosis of a current neck disorder of the appellant, his 
claim for service connection for such a disability must be 
denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Hickson, Rabideau, supra.

Benefit of Doubt Doctrine

As the preponderance of the evidence is against the claims on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 








ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a neck disorder is 
denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, 
Board of Veterans' Appeals 


 Department of Veterans Affairs


